Quillian, Justice.
J. C. Phillips filed an application for a permit to build a trailer park in Chatham County with the Chatham County Board of Commissioners. The application was denied. Thereafter, J. C. Phillips filed his petition seek*15ing mandamus to require them to issue him a permit.' After a hearing, the Judge of the Superior Court of Chatham County rendered judgment denying the. relief sought. The exception here is to this judgment. Held:
Submitted March 15, 1960
Decided April 4, 1960
Rehearing denied April 27, 1960.
Crawford, Lee & Calhoun, for plaintiff in error.
Walton W. Hinely, John J. Bouhan, contra.
1. The purported brief of evidence in this case contains what appears to be a complete transcript of the opening statements of the attorneys for both sides plus numerous colloquies, motions to rule out evidence, rulings on objections to evidence, evidence which was apparently ruled out, and much other irrelevant matter. There was no bona fide attempt to comply with the provisions of Code § 70-305 as amended by Ga. L. 1953, Nov.-Dec. Sess., pp. 440, 446. This court will not, therefore, pass upon any assignment of error in the determination of which reference must be made to the purported brief of evidence. Lee v. Baughn, 211 Ga. 525 (87 S. E. 2d 69); Williamson v. Yakupian, 211 Ga. 61 (84 S. E. 2d 15); Moore v. Moore, 215 Ga. 47 (108 S. E. 2d 704).
2. Since, the only questions presented for decision in the instant case require reference to the purported brief of evidence, no question is presented which can be considered in this court.

Judgment affirmed.


All the Justices concur.